USCA11 Case: 22-11497    Document: 24-1     Date Filed: 12/14/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11497
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       SETH KELLY GIFFORD,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                       for the Middle District of Florida
                  D.C. Docket No. 8:22-cr-00024-KKM-SPF-1
                           ____________________
USCA11 Case: 22-11497     Document: 24-1      Date Filed: 12/14/2022    Page: 2 of 2




       2                      Opinion of the Court                22-11497


       Before WILLIAM PRYOR, Chief Judge, WILSON, and LUCK, Circuit
       Judges.
       PER CURIAM:
              Mark Rodriguez, appointed counsel for Seth Kelly Gifford in
       this direct criminal appeal, has moved to withdraw from further
       representation of the appellant and filed a brief pursuant to Anders
       v. California, 386 U.S. 738 (1967). Our independent review of the
       entire record reveals that counsel’s assessment of the relative merit
       of the appeal is correct. Because independent examination of the
       entire record reveals no arguable issues of merit, counsel’s motion
       to withdraw is GRANTED, and Gifford’s revocation of supervised
       release and sentence are AFFIRMED.